Citation Nr: 1029273	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis with limitation of motion, the left ankle and 
foot, with claw foot. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1953. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO), in which pertinent part, the Veteran's claim for a higher 
evaluation for left ankle and foot disability was denied. 

In a September 2008 rating decision, the RO increased the 
assigned evaluation from 10 to 20 percent rating for left ankle 
and food disability for limitation of motion.  In June 2009, the 
matter on appeal was previously before the Board, when it was 
remanded for additional development to obtain a new VA 
examination to determine the severity of the Veteran's 
disability.  The Veteran underwent the VA examination in July 
2009.  Based on the findings from that examination, the RO, by 
the way of an April 2010 rating decision, determined that the 
Veteran's disability was better evaluated under Diagnostic Code 
5278, than under Diagnostic Code 5271.  In so doing, the RO 
increased the disability rating for the left ankle/foot 
disability from 20 percent under Diagnostic Code 5271, to a 30 
percent rating for claw foot under Diagnostic Code 5278, 
effective from September 19, 2006 (date of the claim).  Since the 
increase in evaluation does not represent the maximum rating 
available for the disability, the Veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left ankle/foot disability has been manifested 
by marked limitation of left ankle motion. 

2.  The evidence shows that the Veteran does not have left ankle 
ankylosis. 

3.  The Veteran has severe clawfoot of the left foot.  


CONCLUSION OF LAW

1.  The criteria for a separate 30 percent evaluation for left 
ankle/foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270, 5271, 5278 (2009). 

2.  The criteria for an evaluation in excess of 30 percent for 
left claw foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5278 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.   VA's Duty to Notify and Assist  
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   
 
VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  
 
Here, prior to the February 2007 RO decision in the matter, VA 
sent a letter to the Veteran in December 2006 that addressed all 
of the notice elements concerning his claim.  The letter informed 
the Veteran of what evidence is required to substantiate the 
claim, and apprised the Veteran as to his and VA's respective 
duties for obtaining evidence.  In the notice letter, VA also 
informed the Veteran how it determines the disability rating and 
the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board finds that the VCAA duty to notify was 
fully satisfied as to the Veteran's claim. 
 
In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   
 
In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has also provided the 
Veteran with examinations in August 2008 and July 2009 to 
determine the severity of his disorder.  Although the Board 
previously determined that the August 2008 VA examination report 
contained insufficient findings, pursuant to its June 2009 remand 
instructions, the Veteran was afforded the July 2009 VA 
examination.  That examination report is fully adequate for 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

As the requested development from the June 2009 Board remand has 
been completed, the Board finds that no further action is 
required to ensure compliance with its instructions.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999). 

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


2.  Increased Rating 

Factual Background 

In September 2006, the Veteran submitted a claim for an increased 
rating for his left ankle/foot disability.  He asserts that his 
disability is manifested by more severe symptomatology that 
contemplated by the currently assigned evaluation.  As discussed 
above in the Introduction, the assigned evaluation was first 
increased from 10 percent to 20 percent, and then it was later 
assigned a 30 percents rating, effective from the date of his 
increased rating claim.  

Pertinent evidence of record during the period under appeal, 
includes, VA and private treatment records; the report of an 
August 2008 VA examination; and the report of a July 2009 VA 
examination.

VA and private treatment records from this period show that the 
Veteran complains of left ankle pain with every step, and he does 
not have the motion on the left that he had on the right.  The 
records also reflect that the Veteran falls because of his left 
ankle and foot disability.  There is evidence of degenerative 
joint disease in the left ankle.  

The clinical findings of VA examination in August 2008 show range 
of motion in left dorsiflexion from zero to five degrees and in 
plantar flexion from zero to 10 degrees.  There was no evidence 
of additional loss with repetition due to pain, weakness or lack 
of endurance.  It was noted that the Veteran had an antalgic slow 
gait and he favored his right ankle.  The Veteran was unable to 
stand on his toes or heel due to pain.  The left ankle was tender 
to palpitation.  There was no finding of ankylosis noted. 

The most recent medical evidence, the July 2009 VA examination 
report, shows that the Veteran's range of motion in his left 
ankle was limited to zero to -10 degrees on dorsiflexion and from 
20 to 30 degrees on plantar flexion with evidence of painful 
motion and additional limitation due to pain.  There was no 
finding of left ankle joint ankylosis.  There was objective 
evidence of bony joint enlargement, crepitus, and tenderness, 
pain at rest, instability, callosities, and claw toes.  There was 
evidence of high arching with tenderness along the plantar fascia 
on palpitation and marked valgus angulations.   X-ray film 
revealed mild degenerative changes of the mid-foot and 
calcification.   The Veteran was diagnosed with mild arthritis in 
the left ankle and foot, with all toes hammer toes. The daily 
functional effect of the Veteran's disability was found to be 
mild to severe. 

Legal Criteria 

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 
 
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found; this practice is known as 
"staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 3.102 
(2009); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
In this case, the Veteran seeks a higher evaluation for his left 
ankle and foot disability.  The Veteran's disability is currently 
rated as 30 percent under a general set of criteria applicable to 
musculoskeletal system found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5278.   
 
Under the criteria found at Diagnostic Code 5278, a maximum 
rating of 30 percent for unilateral claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity.    38 C.F.R. § 4.71a, Diagnostic Code 5278. 

Higher evaluations would be warranted where there is evidence of 
ankylosis in the ankle joint under Diagnostic Code 5270.  For 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  
 
In evaluating range of motion values for the ankle, the Board 
notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  In this regard, the 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court), citing Dorland's Illustrated Medical 
Dictionary (28th ed. 1994), has repeatedly recognized that, at 
least for VA compensation purposes, ankylosis is defined as 
"immobility and consolidation of a joint due to disease, injury 
or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 
528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating for functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include on flare- ups or with repeated use, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Any reasonable doubt will be resolved in 
favor of granting the veteran's claim.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2009).  

Analysis 

The Veteran contends that his left ankle/foot disability warrants 
a higher evaluation.  The Veteran's disability is currently 
characterized as traumatic arthritis with limitation of motion, 
left ankle/foot, with claw foot. 

At the onset, the Board notes that the Veteran was originally 
service connected for left ankle/foot disability with an 
evaluation pursuant to the criteria for limitation of motion 
under Diagnostic Code 5271.  As explained below, the Board agrees 
with the March 2009 RO determination that the Veteran's 
disability warrants a separate rating under the criteria found at 
Diagnostic Code 5278; however, the Board also finds that a 
separate rating is warranted based on the criteria under 
Diagnostic Code 5271. 

The Board turns first to the currently assigned evaluation for 
claw foot.  Having carefully considered the competent medical 
evidence of record, the Board finds that a disability rating 
greater than 30 percent for the Veteran's disability manifested 
by claw foot, is not available under Diagnostic Code 5278.  The 
30 percent rating is the maximum available evaluation for 
unilateral disability.  

Moreover, Diagnostic Codes 5282 and 5284 are not for application 
because they do not offer schedular ratings in excess of 30 
percent.  See 38 C.F.R. § 4.71a.  

Next, the Board turns to whether the Veteran is entitled to a 
separate rating under Diagnostic Code 5271 for limitation of 
motion.  The Board finds that the evidence does support a 
separate rating 20 percent for the left ankle/foot disability 
based on findings of marked limitation of motion.   Both the 
August 2008 and June 2009 VA examination reports show significant 
limitation of motion in the left ankle well beyond the normal 
range of motion.  See 38 C.F.R. § 4.71, Plate II.  These findings 
support the assignment of a 20 percent evaluation for limitation 
of motion in the left ankle/foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

Since the record does not contain a medical finding of ankylosis 
in the left ankle joint, a higher evaluation under Diagnostic 
Code 5270 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  Although the July 2009 VA examination report shows 
that the Veteran has significantly decreased range of motion in 
dorisflecion and plantar flexion of the left ankle, there was no 
finding that it was ankylosed.  The Veteran continued to have 
some degree of mobility, albeit significantly limited, in his 
left ankle.  Id.  Thus, a higher rating under Diagnostic Code 
5270--the diagnostic code used to evaluate ankylosis of the 
ankle--is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Consideration has also been given to whether there is any 
additional functional loss not contemplated in currently assigned 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 
8 Vet. App. at 206.  However, where a musculoskeletal disability 
is currently evaluated at the highest rating available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Thus, since the Veteran has 
been granted the maximum rating possible under Diagnostic Code 
5271, the analysis required by DeLuca, supra, cannot result in a 
higher scheduler rating.

In addition, Diagnostic Codes 5272-5274 are not for application 
because they do not offer schedular ratings in excess of 20 
percent.  See 38 C.F.R. § 4.71a.  A separate rating under 
Diagnostic Code 5010 for arthritis that is due to trauma and 
substantiated by x-rays, is also not available, because the 
Veteran is already assigned a 20 percent evaluation under 
Diagnostic Code 5271 for marked limitation of ankle motion.  The 
grant of a separate, compensable evaluation under Diagnostic Code 
5003 is not permissible where there is already compensable 
evaluation for consideration based on motion.  See 38 C.F.R. § 
4.14.

The Board notes that the severity of the Veteran's symptomatology 
has been relatively constant throughout the period of this 
appeal; therefore, "staged" ratings are not warranted.  Hart, 
21 Vet. App. 505.  Further, at no point during this appeal has 
the Veteran's claw foot or left ankle/left foot disability been 
more disabling than 30 percent and 20 percent disabling, 
respectively.

Finally, in exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extra-schedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's claw foot and left ankle/left foot disabilities because 
the Veteran's left claw foot is rated as a marked disability due 
to his severe claw foot, and his left ankle disability is 
evaluated at the maximum level for limitation of motion.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is not warranted.

In sum, the Board finds that the medical evidence is in favor of 
awarding an increased rating for the left ankle/foot disability, 
with a 20 percent rating appropriate for traumatic arthritis with 
limitation of motion, and a 30 percent rating warranted for claw 
foot.  See 38 C.F.R. § 4.71a.


ORDER

An evaluation in excess of 30 percent for left foot claw foot is 
denied.

Subject to the law and regulations governing payment of monetary 
benefits, a separate 20 percent rating for left ankle/foot 
disability is granted.  



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


